21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Lionel L. WASHINGTON, Appellant.
No. 93-3973.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Appeal from the United States District Court for the Western District of Missouri.
W.D.Mo.
AFFIRMED.
PER CURIAM.


1
Lionel L. Washington appeals his convictions on conspiracy and weapons charges.  Washington contends the evidence is insufficient to sustain his convictions.  On review, we must construe the evidence in the light most favorable to the government and affirm if there is substantial evidence to support the verdict.  We conclude there is sufficient evidence from which a reasonable jury can find beyond a reasonable doubt the essential elements of the crimes and Washington's guilt.  We thus affirm Washington's convictions.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.